Citation Nr: 9906928	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  94-14 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for eye disorders.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to an increased (compensable) rating for 
residuals of excision of cyst from neck.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1992.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied entitlement to service connection 
for eye disorders and chest pain, and assigned a 
noncompensable ratings residuals of excision of a cyst from 
the neck.  In June 1997, the Board remanded the foregoing 
issues to the RO for further development.  In response to the 
RO's inquiry regarding sources of the veteran' treatment, he 
advised that he had been treated for the disorder herein 
under consideration at a VA medical center in Tuskegee, 
Alabama.  A rating specialist noted that the records had been 
requested.  However, the file contains no such records, nor 
any indication that further efforts were undertaken to obtain 
them.  However, in light of the Board's findings in this 
case, the failure to obtain and consider such records is not 
prejudicial to the veteran.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  There is no evidence that the veteran has a current eye 
disability.

2.  There is no evidence connecting the veteran's current 
complaints of exertional chest pain to any disease or injury 
he incurred during his active military service.

3.  The veteran's disability of residuals of excision of cyst 
from the neck is manifested by a nondisfiguring scar which is 
not tender, painful, poorly nourished or repeatedly 
ulcerative, and which does not cause limitation of function 
of the neck.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for eye 
disorders is not well grounded.  38 U.S.C.A. §§ 101(16), 
1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim of entitlement to service connection for chest 
pain is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The criteria for a compensable schedular evaluation for a 
neck disorder, including residuals of excision of cyst, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic 
Codes 5290, 7805 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Eye Disorders and Chest Pain

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for eye 
disorders and chest pain are not well grounded.  Although the 
RO did not specifically state that it denied such of the 
veteran's claims on the basis that they were not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because they are not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in August 
1993, and in the statement of the case and the supplemental 
statement of the case.  The August 1993 letter is 
particularly quotable,
"The evidence does not establish service 
connection for ...eye problems, and chest 
pain because these conditions were not 
found on you VA examination.  You may 
submit evidence at any time showing the 
disabilities exist and were incurred or 
aggravated by service."  
Unlike the situation in Robinette, in this case the veteran 
has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.    See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

A.  Eye Disorders

In a medical history given at the time of his medical 
examination for enlistment, the veteran denied that he had 
ever had eye trouble.  An examiner noted that his eyes were 
clinically normal.  His visual acuity was 20/20 in both eyes.

In September 1981, the veteran received medical treatment for 
complaints of pain in his right eye of three days' duration.  
An examiner observed some edema on the lateral side of the 
right eye with redness on the insides of the upper and lower 
eye lids.  The diagnostic impression was chalazion.  In June 
1982, an examiner noted the veteran's subjective complaints 
that his eyes swelled and ran periodically.  He complained 
that his eye muscles were contracting.  He reported that his 
vision was good.  The examiner found no abnormalities and 
reported that the veteran's ocular health was good.  The 
veteran denied a history of eye trouble during a medical 
examination in September 1982.  On examination, his eyes were 
normal.  Visual acuity was 20/20 in the right eye and 20/25 
in the left eye.  In April 1988, the veteran again denied a 
history of eye trouble.  His eyes were clinically normal and 
his corrected visual acuity was 20/20 in both eyes.  During 
an optometric examination in March 1991, the veteran 
complained that his eyes watered a lot and were sore.  He 
denied a history of eye injury or head trauma.  The examiner 
noted corrected visual acuity of 20/20 in both eyes.  He 
recorded among his impressions possible, chronic, low-grade 
blepharitis.  He suggested cleansing with water and Q-tips.  
During his medical examination for separation from service, 
the veteran gave a history of eye trouble.  The examiner 
found his eyes were clinically normal.  Uncorrected visual 
acuity was 20/20 in both eyes.

During the February 1993 VA general medical examination, the 
veteran complained of chronic tearing of both eyes during the 
previous five years, worse on the right.  On examination, his 
eyes were normal.  The examiner reported no diagnosis 
pertinent to his eyes.

The veteran testified in February 1996 that his eye sight was 
deteriorating and that his left eye was painful when exposed 
to sunlight.  He denied wearing glasses since he lost the 
ones issued to him during his service.  He reported that his 
eyes drain a lot from the corners.  He was treating his eyes 
with ointment.

During a VA eye examination in May 1998, the veteran's 
corrected near vision was 20/20 in both eyes.  His corrected 
far vision was 20/30 in the right eye and 20/15 in the left 
eye.  Objective findings were negative for pain, duration, 
visual symptoms, malignant neoplasms, diplopia, visual filed 
deficit, eye disease or injury.  The examiner reported that 
the veteran's eyes were normal.

The Board has reviewed the entire record and finds that it 
contains no evidence to satisfy the first element of the 
Caluza analysis, that is, medical evidence that the veteran 
has current disability from an eye disorder.  The veteran's 
assertions that he has such disability are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about medical diagnoses.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  No eye 
disorder was diagnosed during the February 1993 and March 
1998 VA examinations.  The record contains no evidence that 
the veteran has received medical treatment for an eye 
disorder since his separation from service.  In the absence 
of medical evidence that the veteran has current disability 
from an eye disorder, the Board concludes that the claim is 
not well grounded.

B.  Chest Pain

The veteran does not claim that his complaints of chest pain 
are associated with a cardiovascular disorder.  He testified 
in February 1996 that the onset of the pain was in 1989 after 
he sustained an injury when a ramp fell on his chest.

Service medical records show that during a medical 
examination in September 1982, the veteran gave a history of 
pain or pressure in his chest.  The examiner elaborated by 
noting occasional musculoskeletal chest pain.  The report of 
medical examination contained no diagnosis associated with 
the veteran's complaints.  During medical treatment in 
February 1984, his chief complaint was of chest pain.  The 
examiner noted that the veteran's chest was tender to touch 
with pain much worse by twisting of the thorax.  It was noted 
that the veteran had received two immunization injections.  
The impression was local reaction to immunization.  During 
treatment several days later, the veteran reported having 
shortness of breath after running two miles with boots on.  
On examination there were no abnormalities except for pain 
reproduced with flexion of the pectoralis major muscle.  An 
electrocardiogram (EKG) was within normal limits.  The 
examiner's impression was myalgia.  In April 1988, the 
veteran denied a history or pain or pressure in his chest.  
An examiner indicated that his musculoskeletal system was 
clinically normal.  During his medical examination for 
separation from service, the veteran gave a history of pain 
or pressure in his chest.  The examiner elaborated by noting 
an episode of noncardiac chest pain.  An EKG was normal 
except for sinus bradycardia.  No diagnoses associated with 
the veteran's complaints of chest pain were recorded.

During the February 1993 VA examination, the veteran 
complained of sharp, lower-sternal chest pain when running 
during the previous six years.  The symptoms were relieved 
within 24 hours.  Occasionally, there was associated 
shortness of breath but no associated weakness, dizziness, or 
syncope.  The examiner recorded no abnormal clinical findings 
associated with such complaints.  Chest X-rays were normal.  
The examiner recorded an impression of chest pain of 
musculoskeletal origin.

The veteran testified in February 1996 that he had continued 
to have symptoms of chest pain after his separation from 
service and had sought treatment for the symptoms at an Army 
hospital.  No cardiac abnormality was discovered.  He stated 
that he was not aware of any diagnosis associated with such 
symptoms.  While the veteran's testimony is credible and he 
is competent to report what he experiences, he does not have 
the medical training or expertise to diagnose the reported 
symptoms as manifestations of any specific disability.  Such 
evidence must be provided by a competent medical professional 
and there is no such evidence in this case.  See Savage v. 
Gober, 10 Vet. App. 488, 497 (1997).  

During a VA examination in May 1998, the veteran reported 
that he experienced intermittent chest pain over the sternal 
area lasting 15 to 20 minutes.  The chest pain occurred when 
the veteran did physical work.  The veteran denied taking any 
heart medications.  Tylenol afforded some relief of his 
symptoms.  On examination,  the veteran's chest had no 
swelling and was not tender.  S1 and S2 were normal, with no 
murmurs on auscultation.  A chest X-ray was normal.  An EKG 
showed sinus bradycardia.  The veteran's cholesterol was 
elevated to 243 milligrams per decaliter.  The examiner 
reported diagnoses of sinus bradycardia and on and off chest 
pain.  The examiner commented that the current diagnoses were 
not related to the symptoms about which the veteran 
complained during his active service.  The examiner noted 
that when the veteran was treated in an emergency room for 
chest pain in 1984, an EKG was normal.

A review of the entire record yields no competent medical 
evidence or opinion which indicates that the veteran's 
current complaints of chest pain with exertion are related to 
any disease or injury he incurred during his active military 
service.  The third element of the Caluza analysis is not 
satisfied.  The Board concludes that the claim is not well 
grounded.

II.  Increased Rating

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from residuals of excision of cyst on the neck within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App.  
218 (1995).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  The veteran has not advised VA of the existence 
of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1998).

Service medical records indicate that in June 1976, the 
veteran complained of a mass in the left side of his neck.  A 
physician who examined the veteran noted an impression of 
probable benign cyst.  The cyst was excised and examined.  It 
measured 1.5 centimeters by 0.7 centimeter.  The microscopic 
diagnosis was reactive hyperplasia and dermatopathic 
lymphadenitis.  Treatment notes dated one week later 
indicated that the wound had healed.  In June 1982, the 
veteran complained of contractions and popping in his neck of 
one year's duration.  He further complained of shooting pains 
up the right side of his neck to the occipital area.  On 
examination, the neck muscles were soft and without spasm.  
Posture of the neck was noted to be poor, with head down.  
The examiner's impression was probable muscle tension.  
During a medical examination in September 1982, the veteran's 
neck was described as clinically normal.  When the veteran 
complained of headache in December 1988, he was noted to be 
able to touch his chin to his chest.  At the time of his 
medical examination for separation from service, he did not 
have complaints pertinent to his neck.  The examiner 
indicated that his head, face and neck were clinically 
normal.

During the VA examination in February 1993, the veteran gave 
of history of neck stiffness and pain since March 1982.  His 
current complaints included occasional neck stiffness and 
pain.  The examiner noted minimal spasm of the paraspinal 
muscles.  Forward flexion was 30 degrees.  Lateral flexion 
was 40 degrees.  Backward extension was 30 degrees, and 
rotation was 55 degrees.  Examination of the head, face and 
neck was normal.  X-rays of the cervical spine showed normal 
bone density.  Disc spaces, neural foramina, and facet joints 
were normal.  The examiner's impression was arthralgia of the 
cervical spine and minimal cervical strain.  The examiner did 
not associate any positive findings with the residuals of 
excision of a cyst from the neck or identify any current 
residuals of excision of a cyst from the veteran's neck.

During his hearing, the veteran complained of spasms in his 
neck which he attributed to the excision of the cyst from the 
left side of his neck.  He reported that he had associated 
limitation of motion of his head.  He stated that he treated 
the area with a topical cream to relieve itching in the area 
of the scar.  He stated that when he turned his head the scar 
became visible as a "little hole."  Again, the veteran is 
competent to testify as to what he actually experiences and 
his testimony as to neck symptoms is credible.  However, he 
does not have the medical expertise to diagnose his current 
symptoms as residuals of the removal of a cyst.  That is, he 
is not competent to provide testimonial evidence on the 
medical questions of causation and symptomatology.  

In evaluating the veteran's service connected disability from 
the post-operative scar following excision of a cyst from his 
neck, the RO has utilized Diagnostic Code 7805.  Under that 
diagnostic code, nondisfiguring scars which are not the 
result of burns, and which are not tender, painful, poorly 
nourished, or repeated ulcerative are rated based on 
limitation of function of the part affected.  Limitation of 
motion of the cervical spine is evaluated utilizing 
Diagnostic Code 5290.  Under that diagnostic code, disability 
from limitation of motion of the cervical spine is rated 10, 
20, or 30 percent disabling for slight, moderate, or severe 
limitation, respectively.

The Board has reviewed the entire record and finds that the 
veteran does not have limitation of motion of the cervical 
spine from the post-operative surgical scar from excision of 
a cyst on his neck.  During the February 1993 VA examination, 
he described his neck stiffness as occasional.  Range of 
motion was limited only in forward flexion.  Limitation of 
motion was not attributed to the veteran's service-connected 
scar on his neck.  During the VA examination in March 1998, 
the examiner reported his opinion that the veteran had no 
distinct neck disability other than the scar on the left side 
of his neck.  Further, according to the examiner, the scar 
was not causing muscle spasm, limitation of motion, or other 
functional limitation.  X-rays of the cervical spine were 
normal.  The veteran's subjective complaints of pain with 
right lateral flexion of his neck were not associated by the 
examiner to an identified disorder.

The Board has considered the veteran's service-connected 
disability from post-operative scar on the neck in the 
context of other diagnostic codes to determine if a higher 
rating is warranted under such other codes.  Under Diagnostic 
Code 7800, moderately disfiguring scars of the neck are rated 
10 percent disabling.  A 30 percent evaluation is assigned to 
severely disfiguring scars, especially if producing a marked 
and unsightly deformity of eyelids, lips, or auricles.  For 
the highest rating of 50 percent, the scar must produce 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  
However, the evidence in this case does not indicate more 
than slight disfigurement.  During his medical examination 
for separation from service and during the 1993 VA 
examination, the veteran's neck was described as normal.  In 
his testimony, the veteran indicated that the scar on his 
neck became visible as a little hole when he turned his neck.  
During the most recent VA examination, the scar was described 
as measuring one inch and located on the left side of the 
neck.  The examiner reported no objective findings that the 
scar was tender or painful.  The veteran has not asserted, 
nor does the evidence otherwise indicate that the scar is 
poorly nourished or repeatedly ulcerative.  Therefore, a 
compensable rating is not warranted utilizing Diagnostic 
Codes 7803 or 7804.

The Board concludes that the criteria for a rating in excess 
of zero percent for residuals of excision of cyst on the neck 
have not been met.  In reaching its decision, the Board has 
considered the complete history of the disability in question 
as well as the current clinical manifestation and the effect 
the disability may have on the earning capacity of the 
veteran.  38 C. F. R. §§  4.1, 4.2 (1998).  The Board has 
also viewed the veteran's disability from scar from cyst 
removal in the context of the provision of 38 C.F.R. § 4.7 
(1998).  That regulation provides for assignment of the next 
higher evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In this case, without evidence of that slight 
limitation of motion of the veteran's neck results from the 
service-connected scar, or that the scar is more than 
slightly disfiguring, or is tender or painful, poorly 
nourished, or repeatedly ulcerated, the veteran's disability 
from post-operative scar from excision of cyst on the neck, 
as discussed above, does not approximate the criteria for the 
10 percent schedular evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Compensable schedular ratings are 
assignable for scars resulting in functional impairment or 
disfigurement, or which are tender, painful, poorly nourished 
or repeatedly ulcerated, but the clinical evidence in the 
record does not indicate that such manifestations are present 
in this case.  Also higher schedular evaluations are 
assignable for greater degrees of ankle disability and more 
severe manifestations of degenerative disc disease, but the 
clinical evidence in this case does not support the 
assignment of such higher ratings.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for residuals 
of excision of cyst on his neck, or that the disorder 
otherwise so marked interferes with employment as to render 
application of regular schedular standards impractical.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) is not warranted in this case.



ORDER

Service connection for an eye disorder and the cause of chest 
pain is denied.

An increased rating for residuals of excision of cyst on the 
neck is denied.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals


- 11 -
